SENTO CORPORATION

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of December 21, 2006 by and among Sento Corporation, a Utah corporation (“the
Company”), each of the purchasers of the Company’s Series B Convertible
Participating Preferred Stock set forth on Exhibit A hereto (referred to as the
“Investors”, or individually as an “Investor”).

RECITALS

 

WHEREAS, the Company proposes to sell and issue to the Investors 3,000 shares of
its Series B Convertible Participating Preferred Stock (“Series B Preferred”)
pursuant to a Series B Convertible Participating Preferred Stock Purchase
Agreement (the “Series B Purchase Agreement”).

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and conditions set forth in this Registration Rights
Agreement and the Series B Purchase Agreement the parties mutually agree as
follows:

 



REGISTRATION RIGHTS.

 

•

Definitions. For purposes of this Section 1:

•      Registration. The terms “register,” “registered,” and “registration”
refer to a registration effected by preparing and filing a registration
statement in compliance with the Securities Act (as defined herein), and the
declaration or ordering of effectiveness of such registration statement.

•      Registrable Securities. The term “Registrable Securities” means: (1) all
the shares of Common Stock of the Company issued or issuable upon the conversion
of any shares of Series B Preferred, or upon the exercise of any Warrants, (2)
any shares of Common Stock of the Company issued as (or issuable upon the
conversion or exercise of any warrant, right or other security which is issued
as) a dividend or other distribution with respect to, or in exchange for or in
replacement of, all such shares of Common Stock described in clause (1) of this
subsection (b), and (3) any other shares of Common Stock held by the Investors
(excluding any shares acquired in ordinary trading transactions in the public
securities markets); excluding in all cases, however, any Registrable Securities
sold by a person in a transaction in which rights under this Section 1 are not
assigned in accordance with this Agreement or any Registrable Securities sold to
the public or sold pursuant to Rule 144 promulgated under the Securities Act.

•      Registrable Securities Then Outstanding. The number of shares of
“Registrable Securities then outstanding” will mean the number of shares of
Common Stock which are Registrable Securities and (1) are then issued and
outstanding or (2) are then issuable pursuant to the exercise or conversion of
then outstanding and then exercisable options, warrants or other convertible or
exchangeable securities.

•      Holder. For purposes of this Agreement, the term “Holder” means any
person owning of record Registrable Securities or any assignee of record of such
Registrable Securities to whom rights under this Section 1 have been duly
assigned in accordance with this Agreement; provided, however, that the Company
will in no event be obligated to register shares of Series B Preferred that have
not been converted into shares of Common Stock, and provided further that
Holders of Registrable

 

--------------------------------------------------------------------------------



Securities will not be required to convert their shares of Series B Preferred
into Common Stock in order to exercise the registration rights granted
hereunder, until immediately before the closing of the offering to which the
registration relates.

•      Form S-3. The term “Form S-3” means such form under the Securities Act as
is in effect on the date hereof or any successor registration form under the
Securities Act subsequently adopted by the SEC which permits inclusion or
incorporation of substantial information by reference to other documents filed
by the Company with the SEC.

•      SEC. The term “SEC” or “Commission” means the U.S. Securities and
Exchange Commission or any other federal agency at the time administering the
Securities Act.

•      Securities Act. The term “Securities Act” means the Securities Act of
1933, as amended, or any similar federal statute and rules and regulations of
the Commission thereunder, all as the same shall be in effect at the time.

 

•

Demand Registration.

•      Request by Holders. At any time two years after the date of this
Agreement, or in the case of an underwritten offering, at any time one year
after the date of this Agreement, upon receipt by the Company of a written
request from the Holders of at least fifty (50%) percent of the Registrable
Securities then outstanding that the Company file a registration statement under
the Securities Act covering the registration of an amount of Registrable
Securities with respect to at least 50% of the outstanding Registrable
Securities, then the Company will, within ten (10) business days of the receipt
of such written request, give written notice of such request (“Request Notice”)
to all Holders, and use its best efforts to effect, as soon as practicable, the
registration under the Securities Act of all Registrable Securities which the
Holders request to be registered and included in such registration by written
notice given by such Holders to the Company within twenty (20) days after
receipt of the Request Notice, subject only to the limitations of this Section
1.2; provided, however, that the Company shall not be required to comply with a
Request Notice of Registrable Securities having a value of less than $750,000.

•      Underwriting. If the Holders initiating the registration request under
this Section 1.2 (“Initiating Holders”) intend to distribute the Registrable
Securities covered by their request by means of an underwriting, then they will
so advise the Company as a part of their request made pursuant to this Section
1.2 and the Company will include such information in the written notice referred
to in subsection 1.2(a). In such event, the right of any Holder to include his
Registrable Securities in such registration will be conditioned upon such
Holder’s participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting (unless otherwise mutually agreed by
a majority in interest of the Initiating Holders and such Holder) to the extent
provided herein. All Holders proposing to distribute their securities through
such underwriting will enter into an underwriting agreement in customary form
with the managing underwriter or underwriters selected for such underwriting by
the Company, subject to the approval of a majority of the Holders which shall
not be unreasonably withheld or delayed. Notwithstanding the foregoing, with
respect to the underwriting agreement or any other documents reasonably required
under such agreement, (i) no Holder shall be required to make any representation
or warranty with respect to or on behalf of the Company or any other shareholder
of the Company and (ii) the liability of any Holder shall be limited as provided
in Section 1.7(b) hereof. Notwithstanding any other provision of this Section
1.2, if the managing underwriter advises the Company in writing that in its
opinion the number of securities requested to be included in the registration
creates a substantial risk that the price per share of Common Stock will be
reduced, then the

 

2

 

--------------------------------------------------------------------------------



Company will so advise all Holders of Registrable Securities which would
otherwise be registered and underwritten pursuant hereto, and the number of
Registrable Securities that may be included in the underwriting will be reduced
as required by the underwriter(s) and allocated among the Holders of Registrable
Securities on a pro rata basis according to the number of Registrable Securities
then outstanding held by each Holder requesting registration (including the
Initiating Holders); provided, however, that the number of shares of Registrable
Securities to be included in such underwriting and registration will not be
reduced unless all securities other than Registrable Securities are first
entirely excluded from the underwriting and registration. Any Registrable
Securities excluded and withdrawn from such underwriting will be withdrawn from
the registration.

If any Holder of Registrable Securities disapproves of the terms of the
underwriting, such person may elect to withdraw therefrom by written notice, on
or before the fifth (5th) day prior to the effectiveness of the registration
statement, to the Company, the managing underwriter and the other Holders.

•      Maximum Number of Demand Registrations. The Company is obligated to
effect only two (2) demand registrations pursuant to this Section 1.2; provided,
that a demand registration pursuant to this Section 1.2 will not count for the
purposes of this Section 1.2(c) unless at least eighty percent (80%) of all
Registrable Securities requested to be registered in such demand registration
are, in fact, registered and sold in such registration.

•      Deferral. Notwithstanding the foregoing, the Company is not obligated to
effect a registration pursuant to this Section 1.2 during the 90-day period
commencing on the effective date of the Company’s registration statement in
connection with a firm commitment underwritten public offering. In addition, if
the Company shall furnish to the Initiating Holders a certificate signed by the
President of the Company stating that in the good faith judgment of the Board of
Directors it would be seriously detrimental to the Company or its shareholders
for such registration statement to be filed and it is therefore essential to
defer the filing of such registration statement, then the Company shall have the
right to defer such filing for a period of not more than ninety (90) days from
the date of receipt of the request of the Initiating Holders; provided, however,
that the Company shall not exercise such right more than once in any twelve (12)
month period.

•      Expenses. All expenses incurred in connection with a registration
pursuant to this Section 1.2, including without limitation all registration and
qualification fees, printers’ and accounting fees, fees and disbursements of
counsel for the Company, and reasonable fees and expenses of one (1) special
counsel for the Holders selected by the holders of a majority of the Registrable
Securities included in the offering (but excluding underwriters’ discounts and
commissions), will be borne by the Company. Each Holder participating in a
registration pursuant to this Section 1.2 will bear such Holder’s proportionate
share (based on the total number of shares sold in such registration other than
for the account of the Company) of all discounts, commissions or other amounts
payable to underwriters or brokers in connection with such offering and the fees
and disbursements of any counsel for the participating Holders other than the
special counsel for the Holders set forth in the previous sentence.

 

•

Piggyback Registrations.

•      Notice of Registration. The Company will notify all Holders of
Registrable Securities in writing at least thirty (30) days prior to filing any
registration statement under the Securities Act for purposes of effecting a
public offering of securities of the Company (including, but not limited to,
registration statements relating to secondary offerings of securities of the
Company, but excluding registration statements relating to (i) any registration
under Section 1.2 or Section 1.4 of this Agreement,

 

3

 

--------------------------------------------------------------------------------



(ii) a registration relating solely to employee benefit plans, and (iii) a
registration solely relating to a Commission Rule 145 transaction), and will
afford each such Holder an opportunity to include in such registration statement
all or any part of the Registrable Securities then held by such Holder (a
“Piggyback Registration”). Each Holder desiring to include in any such
registration statement all or any part of the Registrable Securities held by
such Holder will, within twenty (20) days after receipt of the above-described
notice from the Company, so notify the Company in writing, and in such notice
will inform the Company of the number of Registrable Securities such Holder
wishes to include in such registration statement. If a Holder decides not to
include all of its Registrable Securities in any registration statement
thereafter filed by the Company, such Holder will nevertheless continue to have
the right to include any Registrable Securities in any subsequent registration
statement or registration statements as may be filed by the Company with respect
to offerings of its securities, all upon the terms and conditions set forth
herein.

•      Priority on Primary Registrations. Subject to Section 1.3(d), if a
Piggyback Registration is an underwritten primary registration on behalf of the
Company and the managing underwriter advises the Company in writing that in its
opinion the number of securities requested to be included in the registration
creates a substantial risk that the price per share of Common Stock will be
reduced, then the managing underwriter may exclude shares (including Registrable
Securities) from the registration and the underwriting, and the number of shares
that may be included in such registration and underwriting shall include, first,
the securities that the Company proposes to sell, second, the Registrable
Securities requested to be included in such registration, pro rata among the
Holders of such Registrable Securities on the basis of the number of shares
which are owned by such Holders, and third, other securities requested to be
included in such registration; provided, however, in any registration subject to
this Section 1.3(b), the right of the managing underwriter to exclude shares
(including Registrable Securities) from the registration and underwriting as
described above will be restricted so that the number of Registrable Securities
included in any such registration is not reduced below twenty-five percent (25%)
of the shares included in the registration.

•      Priority on Secondary Registrations. Subject to Section 1.3(d), if a
Piggyback Registration is an underwritten secondary registration on behalf of
Holders of the Company’s securities and the managing underwriter advises the
Company in writing that in its opinion the number of securities requested to be
included in the registration creates a substantial risk that the price per share
of Common Stock will be reduced, then the managing underwriter may exclude
shares (including Registrable Securities) from the registration and the
underwriting, and the number of shares that may be included in such registration
and underwriting shall include, first, the securities requested to be included
therein by the Holders requesting such registration and the Registrable
Securities requested to be included in such registration, pro rata among the
Holders of such securities on the basis of the number of shares of Common Stock
or Registrable Securities which are owned by such Holders, and second, other
securities requested to be included in such registration; provided, however, the
right of the managing underwriter to exclude shares (including Registrable
Securities) from the registration and underwriting as described above will be
restricted so that the number of Registrable Securities included in any such
registration is not reduced below twenty-five percent (25%) of the shares
included in the registration.

•      Underwriting. If a registration statement under which the Company gives
notice under this Section 1.3 is for an underwritten offering, then the Company
will so advise the Holders of Registrable Securities. In such event, the right
of any such Holder’s Registrable Securities to be included in a registration
pursuant to this Section 1.3 will be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Holders proposing to distribute their Registrable Securities through such
underwriting will enter into an underwriting agreement in customary form with
the lead underwriter or

 

4

 

--------------------------------------------------------------------------------



underwriter(s) selected for such underwriting by the Company and approved by a
majority of the Holders proposing to distribute their securities through such
underwriting. Notwithstanding the foregoing, with respect to the underwriting
agreement or any other documents reasonably required under such agreement, (i)
no Holder shall be required to make any representation or warranty with respect
to or on behalf of the Company or any other stockholder of the Company and (ii)
the liability of any holder shall be limited as provided in Section 1.7(b)
hereof. If any Holder disapproves of the terms of any such underwriting, such
Holder may elect to withdraw therefrom by written notice to the Company and the
underwriter, delivered at least five (5) days prior to the effective date of the
registration statement. Any Registrable Securities excluded or withdrawn from
such underwriting will be excluded and withdrawn from the registration. For any
Holder which is a partnership or corporation, the partners, retired partners and
shareholders of such Holder, or the estates and family members of any such
partners and retired partners and any trusts for the benefit of any of the
foregoing persons will be deemed to be a single “Holder”, and any pro rata
reduction with respect to such “Holder” will be based upon the aggregate amount
of shares carrying registration rights owned by all entities and individuals
included in such “Holder”, as defined in this sentence.

•      Expenses. All expenses incurred in connection with a registration
pursuant to this Section 1.3 (excluding underwriters’ and brokers’ discounts and
commissions), including, without limitation all federal and “blue sky”
registration and qualification fees, printers’ and accounting fees, fees and
disbursements of counsel for the Company and the reasonable expenses of one (1)
counsel for the selling Holders will be borne by the Company.

•      Form S-3 Registration. In case the Company will receive a written request
from any Holder of the Registrable Securities then outstanding that the Company
effect a registration of securities, with an anticipated aggregate offering
price of at least $1,000,000, on Form S-3 and any related qualification or
compliance with respect to all or a part of the Registrable Securities owned by
such Holder or Holders, then the Company will:

•      Notice. Promptly give written notice of the proposed registration and the
Holder’s or Holders’ request therefor, and any related qualification or
compliance, to all other Holders of Registrable Securities; and

•      Registration. As soon as practicable and in any event not later than
sixty (60) days after the Company’s receipt of the Holder’s request therefor,
effect such registration and all such qualifications and compliances as may be
so requested and as would permit or facilitate the sale and distribution of all
or such portion of such Holder’s or Holders’ Registrable Securities as are
specified in such request, together with all or such portion of the Registrable
Securities of any other Holder or Holders joining in such request as are
specified in a written request given within twenty (20) days after receipt of
such written notice from the Company; provided, however, that the Company will
not be obligated to effect any such registration, qualification or compliance
pursuant to this Section 1.4:

(i)           if Form S-3 is not available for such offering by the Holders; or

 

(ii)

more than two (2) times in any twelve (12) month period.

•      Expenses. The Company will pay all expenses incurred in connection with
any registration requested pursuant to this Section 1.4, including without
limitation any filing, registration and qualification, printers’ or accounting
fees or the reasonable fees and disbursements for one (1) counsel to the
Holders.

 

5

 

--------------------------------------------------------------------------------



•      Not Demand Registration. Form S-3 registrations will not be deemed to be
demand registrations for purposes of Section 1.2 above.

•      Obligations of the Company. Whenever required to effect the registration
of any Registrable Securities under this Agreement, the Company will, as
expeditiously as reasonably possible:

•      Prepare and file with the SEC a registration statement with respect to
such Registrable Securities and use its best efforts to cause such registration
statement to be declared effective, and, upon the request of the Holders of a
majority of the Registrable Securities registered thereunder, keep such
registration statement effective until the earlier of two (2) years or until all
of the Registrable Securities covered thereby shall have been sold by the
Holders.

•      Prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement.

•      Furnish to the Holders such number of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act and the rules and regulations of the Commission promulgated thereunder, and
such other documents as such Holders may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by such Holders
that are included in such registration.

•      Use its best efforts to register and qualify the securities covered by
such registration statement under such other securities or Blue Sky laws of such
jurisdictions as will be reasonably requested by the Holders, provided that the
Company will not be required in connection therewith or as a condition thereto
to qualify to do business or to file a general consent to service of process in
any such states or jurisdictions.

•      In the event of any underwritten public offering, enter into and perform
its obligations under an underwriting agreement, in usual and customary form,
with the managing underwriter(s) of such offering.

•      Notify each Holder of Registrable Securities covered by such registration
statement at any time when a prospectus relating thereto is required to be
delivered under the Securities Act due to the occurrence of any event as a
result of which the prospectus included in such registration statement, as then
in effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing.

•      Furnish, at the request of any Holder requesting registration of
Registrable Securities, on the date that such Registrable Securities are
delivered to the underwriters for sale, if such securities are being sold
through underwriters, or, if such securities are not being sold through
underwriters, on the date that the registration statement with respect to such
securities becomes effective, (i) an opinion, dated as of such date, of the
counsel representing the Company for the purposes of such registration, in form
and substance as is customarily given to underwriters in an underwritten public
offering and reasonably satisfactory to a majority in interest of the Holders
requesting registration, addressed to the underwriters, if any, and to the
Holders requesting registration of Registrable Securities and (ii) a “comfort”
letter dated as of such date, from the independent certified public auditors of
the Company, in form and substance as is customarily given by independent
certified public auditors to

 

6

 

--------------------------------------------------------------------------------



underwriters in an underwritten public offering and reasonably satisfactory to a
majority in interest of the Holders requesting registration, addressed to the
underwriters, if any, and to the Holders requesting registration of Registrable
Securities.

•      Cause all such Registrable Securities registered pursuant hereunder to be
listed on each securities exchange on which similar securities issued by the
Company are then listed.

•      Provide a transfer agent and registrar for all Registrable Securities
registered pursuant hereunder and a CUSIP number for all such Registrable
Securities, in each case not later than the effective date of such registration.

•      Make available for inspection by any Holder of Registrable Securities,
any underwriter participating in any disposition pursuant to such registration
statement, and any attorney, accountant or other agent retained by any such
seller or underwriter, all financial and other records, pertinent corporate
documents and properties of the Company, and cause the Company’s officers,
directors, employees and independent accountants to supply all information
reasonably requested by any such seller, underwriter, attorney, accountant or
agent in connection with such registration statement, provided, however, to the
extent that such information is confidential, that such individual agrees to
enter into an appropriate and reasonable agreement regarding the confidentiality
of such information.

•      Advise each Holder of such Registrable Securities, promptly after it
shall receive notice or obtain knowledge thereof, of the issuance of any stop
order by the Commission suspending the effectiveness of such registration
statement or the initiation or threatening of any proceeding for such purpose
and promptly use all reasonable efforts to prevent the issuance of any stop
order or to obtain its withdrawal if such stop order should be issued.

•      Make senior executives of the Company reasonably available to assist the
underwriters with respect to, and accompany the underwriters on the so-called
“road show”, in connection with the marketing efforts for, and the distribution
and sale of Registrable Shares pursuant to a registration statement.

•      Furnish Information. It will be a condition precedent to the obligations
of the Company to take any action pursuant to Sections 1.2, 1.3 or 1.4 that the
selling Holders will furnish to the Company such information
regarding themselves, the Registrable Securities held by them, and the intended
method of disposition of such securities as will be reasonably required to
timely effect the registration of their Registrable Securities.

•      Indemnification. In the event any Registrable Securities are included in
a registration statement under Sections 1.2, 1.3 or 1.4:

•      By the Company. To the extent permitted by law, the Company will
indemnify and hold harmless each Holder, the equity holders, officers,
directors, employees, agents and advisors of each Holder, any underwriter (as
defined in the Securities Act) for such Holder and each person, if any, who
controls such Holder or underwriter within the meaning of the Securities Act or
the Securities Exchange Act of 1934, as amended (the “1934 Act”), against any
losses, claims, damages, or liabilities (joint or several) to which they may
become subject under the Securities Act, the 1934 Act or other federal or state
law, insofar as such losses, claims, damages, or liabilities (or actions in
respect thereof) arise out of or are based upon any of the following statements,
omissions or violations (collectively a “Violation”):

 

7

 

--------------------------------------------------------------------------------



(i)           any untrue statement or alleged untrue statement of a material
fact contained in such registration statement, including any preliminary
prospectus or final prospectus contained therein or any amendments or
supplements thereto;

(ii)          the omission or alleged omission to state therein a material fact
required to be stated therein, or necessary to make the statements therein not
misleading, or

(iii)         any violation or alleged violation by the Company of the
Securities Act, the 1934 Act, any federal or state securities law or any rule or
regulation promulgated under the Securities Act, the 1934 Act or any federal or
state securities law in connection with the offering covered by such
registration statement; and the Company will reimburse each such Holder,
partner, officer or director, underwriter or controlling person for any legal or
other expenses reasonably incurred by them, as incurred, in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided however, that the indemnity agreement contained in this subsection
1.7(a) will not apply to amounts paid in settlement of any such loss, claim,
damage, liability or action if such settlement is effected without the consent
of the Company (which consent will not be unreasonably withheld), nor will the
Company be liable in any such case for any such loss, claim, damage, liability
or action to the extent that it arises directly out of or is based directly upon
a Violation which occurs in reliance upon and in conformity with written
information furnished expressly for use in connection with such registration by
such Holder, partner, officer, director, underwriter or controlling person of
such Holder.

•      By Selling Holders. To the extent permitted by law, each selling Holder,
severally and not jointly, will indemnify and hold harmless the Company, each of
its directors, each of its officers who have signed the registration statement,
each person, if any, who controls the Company within the meaning of the
Securities Act, any underwriter and any other Holder selling securities under
such registration statement and any of such other Holder’s equity holders,
directors, officers, employees, agents and any person who controls such Holder
within the meaning of the Securities Act or the 1934 Act, against any losses,
claims, damages or liabilities (joint or several) to which the Company or any
such director, officer, controlling person, underwriter or other such Holder,
partner or director, officer or controlling person of such other Holder may
become subject under the Securities Act, the 1934 Act or other federal or state
law, insofar as such losses, claims, damages or liabilities (or actions in
respect thereto) arise out of or are based upon any Violation, in each case to
the extent (and only to the extent) that such Violation occurs in reliance upon
and in conformity with written information furnished by such Holder expressly
for use in connection with such registration; and each such Holder will
reimburse any legal or other expenses reasonably incurred by the Company or any
such director, officer, controlling person, underwriter or other Holder,
partner, officer, director or controlling person of such other Holder in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the indemnity agreement contained
in this subsection 1.7(b) will not apply to amounts paid in settlement of any
such loss, claim, damage, liability or action if such settlement is effected
without the consent of the Holder, which consent will not be unreasonably
withheld; and provided further, that the total amounts payable in indemnity by a
Holder under this Section 1.7(b) in respect of any Violation will not exceed the
net proceeds received by such Holder in the registered offering out of which
such Violation arises.

•      Notice. Promptly after receipt by an indemnified party under this Section
1.7 of notice of the commencement of any action (including any governmental
action), such indemnified

 

8

 

--------------------------------------------------------------------------------



party will, if a claim in respect thereof is to be made against any indemnifying
party under this Section 1.7, deliver to the indemnifying party a written notice
of the commencement thereof and the indemnifying party will have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party, to assume the defense thereof with counsel
mutually satisfactory to the parties; provided, however, that an indemnified
party will have the right to retain its own counsel, with the fees and expenses
to be paid by the indemnifying party, if representation of such indemnified
party by the counsel retained by the indemnifying party would be inappropriate
due to actual or potential conflict of interests between such indemnified party
and any other party represented by such counsel in such proceeding. The failure
to deliver written notice to the indemnifying party within a reasonable time of
the commencement of any such action, unless materially prejudicial to its
ability to defend such action, will not relieve such indemnifying party of any
liability to the indemnified party under this Section 1.7.

•      Defect Eliminated in Final Prospectus. The foregoing indemnity agreements
of the Company and Holders are subject to the condition that, insofar as they
relate to any Violation made in a preliminary prospectus but eliminated or
remedied in the amended prospectus on file with the SEC at the time the
registration statement in question becomes effective or the amended prospectus
filed with the SEC pursuant to SEC Rule 424(b) (the “Final Prospectus”), such
indemnity agreement will not inure to the benefit of any person if a copy of the
Final Prospectus was furnished to the indemnified party and was furnished to the
person asserting the loss, liability, claim or damage at or prior to the time
such action is required by the Securities Act.

•      Contribution. If the indemnification provided for in this Section 1.7
from the indemnifying party is unavailable to or unenforceable by the
indemnified party in respect to any costs, fines, penalties, losses, claims,
damages, liabilities or expenses referred to herein, then the indemnifying
party, in lieu of indemnifying such indemnified party, shall contribute to the
amount paid or payable by such indemnified party as a result of such costs,
fines, penalties, losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party and indemnified parties in connection with the actions which resulted in
such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations. The relative fault of such indemnifying party
and indemnified parties shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such indemnifying party or
indemnified parties, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The amount paid
or payable by a party as a result of the costs, fines, penalties, losses,
claims, damages, liabilities and expenses referred to above shall be deemed to
include, subject to the limitations set forth in this Section 1.7, any legal or
other fees or expenses reasonably incurred by such party in connection with any
investigation or proceeding. Notwithstanding the foregoing, the total amounts
contributed by a Holder under this Section 1.7(e) will not exceed the net
proceeds received by such Holder in the registered offering out of which such
Violation arises.

(i)           the Company and the Holders agree that it would not be just and
equitable if contribution pursuant to this Section 1.7(e) were determined by pro
rata allocation or by any other method of allocation which does not take into
account the equitable considerations referred to in the immediately preceding
paragraph. No person or entity guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person or entity who was not guilty of such fraudulent
misrepresentation.

 

9

 

--------------------------------------------------------------------------------



(ii)          If indemnification is available under this Section 1.7, the
indemnifying parties shall indemnify each indemnified party to the full extent
provided in Section 1.7 without regard to the relative fault of the indemnifying
party or indemnified party or any other equitable consideration provided for in
this Section 1.7(e).

•      Survival. The obligations of the Company and Holders under this Section
1.7 will survive the completion of any offering of Registrable Securities in a
registration statement, and otherwise. The indemnification provided for under
this Agreement will remain in full force and effect regardless of any
investigation made by or on behalf of the Indemnified Party or any officer,
director or controlling person of such Indemnified Party and will survive the
transfer of securities.

•      Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the Commission which may at any time permit the
sale of the Registrable Securities to the public without registration, when a
public market exists for the Common Stock of the Company, the Company agrees to:

•      Make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act, at all times;

•      Subject to the provisions in Section 1.4, take such action as is
necessary to enable the Holders to utilize Form S-3 for the sale of their
Registrable Securities;

•      Use its best efforts to file with the Commission in a timely manner all
reports and other documents required of the Company under the Securities Act and
the 1934 Act; and

•      So long as a Holder owns any Registrable Securities, to furnish to the
Holder forthwith upon request a written statement by the Company as to its
compliance with the reporting requirements of said Rule 144 and of the
Securities Act and the 1934 Act, a copy of the most recent annual or quarterly
report of the Company, and such other reports and documents of the Company as a
Holder may reasonably request in availing itself of any rule or regulation of
the Commission allowing a Holder to sell any such securities without
registration.

•      No Inconsistent Agreements. The Company has not entered, and will not
hereafter enter, into any agreement with respect to its securities which is
inconsistent with the rights granted to the Holders of Registrable Securities in
this Agreement. To the extent that the Company, on or after the date hereof,
grants any such superior or more favorable rights or terms relating to the
subject matter of this Agreement to any person than those provided to the
Holders of Registrable Shares as set forth herein, any such superior or more
favorable rights or terms shall also be deemed to have been granted
simultaneously to the Holders of Registrable Securities.

•      Adjustments Affecting Registrable Securities. The Company will not take
any action, or permit any change to occur, with respect to its Articles of
Incorporation or Bylaws which would reasonably be expected to adversely affect
the ability of the Holders of Registrable Securities to include such Registrable
Securities in a registration undertaken pursuant to this Agreement or which
would reasonably be expected to adversely affect the marketability of such
Registrable Securities in any such registration.

•      Other Registration Rights. The Company will not hereafter, without the
consent of the Holders of a majority of the Registrable Securities then
outstanding, grant to any person (or persons) or entity (or entities) the right
to request the Company to register any equity securities of the Company, or

 

10

 

--------------------------------------------------------------------------------



any securities convertible or exchangeable into or exercisable for such
securities, or to participate in any registration, which right conflicts or
interferes with any of the rights granted hereunder or to the extent such
participation rights provide for the inclusion of securities on a parity with or
prior to the inclusion of Registrable Securities. The Company will not include
in any registration pursuant to Section 1.2 any securities which are not
Registrable Securities (for the purposes of Section 1.2) unless and until all
Registrable Securities requested to be registered have first been so included.

 

PURVI1#149;

ASSIGNMENT AND AMENDMENT

•      Assignment. Each Investor’s rights hereunder, and the rights of any of
such Investor’s permitted assigns, may only be assigned to a party who acquires
in aggregate at least 50 shares of Series B Preferred or Warrants to purchase
16,250 shares of Common Stock, or such lesser amount if it represents such
Investor’s entire holdings; provided, however that no party may be assigned any
of the foregoing rights unless the Company is given written notice by the
assigning party at the time of such assignment stating the name and address of
the assignee and identifying the securities of the Company as to which the
rights in question are being assigned; and provided further that any such
assignee will receive such assigned rights subject to all the terms and
conditions of this Agreement, including without limitation, the provisions of
this Section 2. Notwithstanding the foregoing, an Investor may assign its rights
hereunder to a Permitted Transferee without restriction as to minimum
shareholdings. “Permitted Transferee” means (a) in the case of an Investor that
is a partnership, (1) any constituent partner of such partnership and (2) any
affiliated partnership, limited liability company or other entity managed by the
same management company or general partner or any affiliate of such management
company or general partner, and, (b) in the case of an Investor that is a
limited liability company, (1) any member of such limited liability company and
(2) any affiliated limited liability company, partnership or other entity
managed by the same management company or member or any affiliate of such
management company or member, (c) any affiliate (as that term is defined in Rule
405 promulgated by the Commission under the Securities Act) of the applicable
person, (d) in the case of an Investor that is a corporation, any officer,
director or principal shareholder thereof, (e) in the case of an Investor that
is an individual, the spouse, children, grandchildren or spouse of such children
or grandchildren of such person or to pension or benefit plans or trusts for the
benefit of such person or such person’s spouse, children, grandchildren or
spouse of such children or grandchildren and (f) in the case of an Investor that
is a trust, any beneficiary of such trust. Notwithstanding the foregoing, any
transfer in accordance with this Section 2.1, including any transfer to a
Permitted Transferee, will require a written agreement by such transferee to be
bound by the terms of this Agreement.

 

•

Amendment of Rights.

•      Any provision of this Agreement may be amended and the observance thereof
may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of the Company
and the Investors (and/or any of their permitted successors or assigns) holding
a majority of the outstanding shares of Series B Preferred and a majority of the
outstanding Warrants (including for each purpose any Conversion Shares or
Warrant Shares). Any amendment or waiver effected in accordance with this
Section 2.2 will be binding upon the Investor, each Holder, each permitted
successor or assignee of the Investor or such Holder and the Company.

 

PURVI1#149;

GENERAL PROVISIONS.

•      Notices. All notices required or permitted hereunder shall be in writing
and shall be deemed effectively given: (i) upon personal delivery to the party
to be notified; (ii) when sent by

 

11

 

--------------------------------------------------------------------------------



confirmed telex, facsimile or electronic mail if sent during normal business
hours of the recipient, if not, then on the next business day; (iii) five (5)
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid; or (iv) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent to the Company and
each Investor at the address as set forth on the signature page hereof or at
such other address as the Company or an Investor may designate by ten (10) days
advance written notice to the other parties hereto.

•      Entire Agreement. This Agreement and the Exhibits hereto, along with the
Series B Purchase Agreement and the Investment Documents (as defined in the
Series B Purchase Agreement) and each of the Exhibits thereto, constitute the
full and entire understanding and agreement between the parties with regard to
the subjects hereof and thereof and no party shall be liable or bound to any
other in any manner by any representations, warranties, covenants and agreements
except as specifically set forth herein and therein (provided that nothing in
this Section shall deprive any party of the benefit of any representations,
warranties, covenants or agreements to which they currently may be entitled
under any provisions of the Series B Purchase Agreement).

•      Governing Law; Waiver of Jury Trial. This Agreement will be governed by
and construed exclusively in accordance with the substantive laws of the State
of New York as applied to agreements among New York residents entered into and
to be performed entirely within New York, excluding that body of law relating to
conflict of laws and choice of law. THE INVESTORS AND THE COMPANY HEREBY
EXPRESSLY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHT, POWER, OR REMEDY UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OF THE INVESTMENT DOCUMENTS OR UNDER OR IN CONNECTION WITH ANY
AMENDMENT, INSTRUMENT, DOCUMENT, OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY
RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT OR ANY INVESTMENT
DOCUMENT, AND AGREE THAT ANY SUCH ACTION SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY. THE TERMS AND PROVISIONS OF THIS SECTION CONSTITUTE A MATERIAL
INDUCEMENT FOR THE PARTIES ENTERING INTO THIS AGREEMENT.

•      Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, then such provision(s) will be excluded from
this Agreement and the balance of this Agreement will be interpreted as if such
provision(s) were so excluded and will be enforceable in accordance with its
terms.

•      Third Parties. Nothing in this Agreement, express or implied, is intended
to confer upon any person, other than the parties hereto and their successors
and assigns, any rights or remedies under or by reason of this Agreement, other
than any persons who are indemnified parties pursuant to Section 1.7(a) or
1.7(b).

•      Successors and Assigns. Subject to the provisions of Section 2.1, the
provisions of this Agreement will inure to the benefit of, and will be binding
upon, the successors and permitted assigns of the parties hereto.

 

12

 

--------------------------------------------------------------------------------



•      Captions. The captions to sections of this Agreement have been inserted
for identification and reference purposes only and will not be used to construe
or interpret this Agreement.

•      Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.

•      Aggregation of Stock. All shares held or acquired by affiliated entities
or persons will be aggregated together for the purpose of determining the
availability of any rights under this Agreement.

•      Trustee Exculpation. The execution of this Agreement by a trustee on
behalf of a trust shall not create any liability of, or require performance of
any covenant or agreement by the trustee individually, such liability being
limited to the assets of the trust on behalf of which this Agreement is being
executed by a trustee.

IN WITNESS WHEREOF, the parties hereto have executed this REGISTRATION RIGHTS
AGREEMENT as of the date set forth below to be effective as of the date set
forth in the first paragraph hereof.

 

COMPANY:

Sento Corporation

 

By:    

 

Patrick F. O’Neal

 

President & CEO

 

Date:

 

Address:

420 East South Temple, Suite 400

 

Salt Lake City, Utah 84111

 

USA

 

Facsimile:

801-762-4750

 

Email Address: pat_oneal@sento.com

 

IN WITNESS WHEREOF, the parties hereto have executed this REGISTRATION RIGHTS
AGREEMENT as of the date set forth below to be effective as of the date set
forth in the first paragraph hereof.

 

INVESTOR:

Chesapeake Capital Group New York Inc.

 

401(k) Profit Sharing Plan FBO Douglas S. Land

 

By:    

 

Douglas S. Land

 

Trustee

 

Date:

 

Address:

[omitted]

 

Facsimile:

[omitted]

 

Email Address: [omitted]

 

IN WITNESS WHEREOF, the parties hereto have executed this REGISTRATION RIGHTS
AGREEMENT as of the date set forth below to be effective as of the date set
forth in the first paragraph hereof.

 

13

 

--------------------------------------------------------------------------------



INVESTOR:

Chesapeake Capital Group New York Inc.

 

401(k) Profit Sharing Plan FBO Lynn Peebles

 

By:    

 

Douglas S. Land

 

Trustee

 

Date:

 

Address:

[omitted]

 

Facsimile:

[omitted]

 

Email Address: [omitted]

 

 

14

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this REGISTRATION RIGHTS
AGREEMENT as of the date set forth below to be effective as of the date set
forth in the first paragraph hereof.

 

INVESTOR:

Douglas S. Land and Lynn Peebles

 

By:    

 

Douglas S. Land

 

Date:

By:    

 

Lynn Peebles

 

Date:

 

Address:

[omitted]

 

Facsimile:

[omitted]

 

Email Address: [omitted]

 

IN WITNESS WHEREOF, the parties hereto have executed this REGISTRATION RIGHTS
AGREEMENT as of the date set forth below to be effective as of the date set
forth in the first paragraph hereof.

 

INVESTOR:

Chesapeake Capital Group Defined Benefit Plan

 

By:    

 

Douglas S. Land

 

Trustee

 

Date:

 

Address:

515 Madison Avenue, 21st Floor

 

Address:

[omitted]

 

Facsimile:

[omitted]

 

Email Address: [omitted]

 

IN WITNESS WHEREOF, the parties hereto have executed this REGISTRATION RIGHTS
AGREEMENT as of the date set forth below to be effective as of the date set
forth in the first paragraph hereof.

 

INVESTOR:

Thomas Rooney

 

By:    

 

Thomas Rooney

 

Date:

 

Address:

[omitted]

 

Facsimile:

[omitted]

 

Email Address: [omitted]

 

 

15

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this REGISTRATION RIGHTS
AGREEMENT as of the date set forth below to be effective as of the date set
forth in the first paragraph hereof.

 

INVESTOR:

John Stanley

 

By:    

 

John Stanley

 

Date:

 

Address:

[omitted]

 

Facsimile:

[omitted]

 

Email Address: [omitted]

 

IN WITNESS WHEREOF, the parties hereto have executed this REGISTRATION RIGHTS
AGREEMENT as of the date set forth below to be effective as of the date set
forth in the first paragraph hereof.

 

INVESTOR:

Great Gable Partners, LP

 

By:   

 

Kevin Goldstein

 

Portfolio Manager

 

Address:

[omitted]

 

Facsimile:

[omitted]

 

Email Address: [omitted]

 

IN WITNESS WHEREOF, the parties hereto have executed this REGISTRATION RIGHTS
AGREEMENT as of the date set forth below to be effective as of the date set
forth in the first paragraph hereof.

 

INVESTOR:

Plutus Transeo Fund, LP,

 

By: Plutus Capital Management LLP,

 

its Investment Advisor

 

 

By:

 

Fiona Stewart

 

Chief Financial Officer

 

Address:

[omitted]

 

Facsimile:

[omitted]

 

Email Address: [omitted]

 

 

16

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this REGISTRATION RIGHTS
AGREEMENT as of the date set forth below to be effective as of the date set
forth in the first paragraph hereof.

 

INVESTOR:

Matthew M. Kochan

 

By: 

 

Matthew M. Kochan

 

Date:

 

Address:

[omitted]

 

Facsimile:

[omitted]

 

Email Address: [omitted]

 

IN WITNESS WHEREOF, the parties hereto have executed this REGISTRATION RIGHTS
AGREEMENT as of the date set forth below to be effective as of the date set
forth in the first paragraph hereof.

 

INVESTOR:

Donald H. Livingstone

 

By: 

 

Donald H. Livingstone

 

Date:

 

Address:

[omitted]

 

Facsimile:

[omitted]

 

Email Address: [omitted]

 

IN WITNESS WHEREOF, the parties hereto have executed this REGISTRATION RIGHTS
AGREEMENT as of the date set forth below to be effective as of the date set
forth in the first paragraph hereof.

 

INVESTOR:

Patrick F. O’Neal and Monica M. O’Neal,

 

JTWROS

 

By:    

 

Patrick F. O’Neal

 

Date:

 

By:    

 

Monica M. O’Neal

 

Date:

 

Address:

[omitted]

 

Facsimile:

[omitted]

 

Email Address: [omitted]

 

REGISTRATION RIGHTS AGREEMENT

 

EXHIBIT A

 

 

SCHEDULE OF INITIAL INVESTORS

 

NAME

 

SERIES B PREFERRED SHARES ACQUIRED

AT CLOSING

PURCHASE PRICE

AT CLOSING

Chesapeake Capital Group New York Inc. 401(k) Profit Sharing Plan FBO Douglas S.
Land

50

$50,000

Chesapeake Capital Group New York Inc. 401(k) Profit Sharing Plan FBO Lynn
Peebles

50

$50,000

Douglas S. Land and Lynn Peebles

80

$80,000

Chesapeake Capital Group Defined Benefit Plan

100

$100,000

Thomas Rooney

400

$400,000

John Stanley

250

$250,000

Great Gable Partners, LP

1,000

$1,000,000

Plutus Transeo Fund, LP

1,000

$1,000,000

Matthew M. Kochan

20

$20,000

Donald H. Livingstone

25

$25,000

Patrick F. O’Neal and Monica M. O’Neal, JTWROS

25

$25,000

TOTAL:

 

3,000

$3,000,000

 

 

17

 

 